Citation Nr: 1701159	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to an increased rating greater than 10 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Since the last adjudication of the claim the Veteran has submitted additional evidence in support of his claim.  This evidence was accompanied by a waiver of RO review and, to the extent that the waiver did not encompass the additional information received, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

The Veteran's April 2013 substantive appeal included a request for a hearing before a representative of the Board by videoconference.  In June 2016 and July 2016 statements, however, the Veteran withdrew this hearing request.  As such, the Board may proceed with a decision on these issues in the absence of a hearing.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for chronic kidney disease, to include as secondary to service-connected hypertension, and a cervical spine disability, as well as a petition to reopen a claim for entitlement to service connection for a low back condition, were raised in a May 2016 letter from Dr. M.B.S. and a June 2016 letter from Dr. D.B.M., but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an increased rating for general anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right knee arthroplasty with partial medial and lateral meniscectomy and chondroplasty was the result of his active service.

2.  The Veteran's hypertension has required management by daily medications; however, has never been manifested by diastolic pressure of predominantly 100 mmHg or more or by systolic pressure of predominantly 160 mmHg or more.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right knee arthroplasty with partial medial and lateral meniscectomy and chondroplasty is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, DC 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in October 2010 and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2016). 

 The RO provided the Veteran with a VA examination in November 2010.  The VA examination report is thorough and supported by treatment records, unless otherwise indicated.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the hypertension disability under the applicable rating criteria.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision as to the hypertension issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that his current right knee problems are the result of a 1963 incident in Vietnam when he jumped off a truck and experienced right knee pain and swelling, with subsequent ongoing intermittent swelling and locking of the right knee.

The Veteran's service treatment records indicate that in early February 1965 he sought treatment for a one-month history of popping in the right knee with occasional giving out to the point of falling.  There was no history of recent trauma and examination of the knee was negative.  The provisional diagnosis was questionable internal derangement of the right knee.  Later in February 1965, the Veteran was admitted to the hospital with a chief complaint of pain in the right popliteal fossa.  About two months prior to admission, the Veteran began to notice pain in the posterior aspect of the right knee of an incapacitating nature.  The pain was worse with extended sitting or standing.  On examination, there was acute tenderness over the lateral head of the right gastrocnemius, without evidence of swelling, redness, or limitation of motion.  The diagnosis on release from the hospital in March 1965 was strain, acute, gastrocnemius, right knee.  Thereafter, there were fairly regular complaints of right knee problems.  May 1966 treatment records, for example, noted recurrent right knee difficulty for the previous 2 to 2.5 years.  A June 1966 record noted a minor degree of fraying over the internal margin of the medial meniscus without disruption of the major portion of the meniscus.  In June 1967 there was a finding of questionable early degenerative joint disease.  Prior separation from service, however, a December 1969 Report of Medical Examination included normal findings as to the lower extremities.

A January 2000 private treatment record documented a spiral fracture of the distal right tibia.  In August 2005, during a follow-up visit for a left lumbar laminectomy, the Veteran described right anterior thigh pain and examination revealed difficulty kneeling.  At that time, no diagnosis of the right knee was made.

During an August 2011 VA Agent Orange examination the Veteran reported injuring his right knee jumping out of a truck in 1963 in Vietnam and a subsequent hospitalization with physical therapy in 1965.  No current diagnosis of a right knee disability was noted at that time.  

The Veteran was afforded a VA examination for his right knee in November 2011.  The examiner noted a diagnosis of right knee strain with an unknown date of diagnosis.  The Veteran reported that his right knee "doesn't bend very well, when it acts up there is pain."  The knee started bothering him in 1963 while in Vietnam when he was getting out of the back of a truck and twisted the knee.  Physical therapy in 1965 helped the knee and he had not sought treatment for the right knee since separation from service.  He was taking no medication for the knee.  The examiner extensively discussed the Veteran's in-service right knee treatment.  The examiner concluded that it would be mere speculation to opine whether the Veteran's right knee strain was incurred in or caused by service.  The rationale was that service treatment records documented multiple episodes of right knee pain that responded to physical therapy and a 1966 arthrogram was equivocal.  His Report of Medical History in December 1969 prior to separation from service was silent for any right knee problems and the Veteran denied seeing any doctors for the right knee after separating from service.  Current symptoms were stiffness and pain when getting up from a seated position or with prolonged standing, occurring about once per month.  These problems were not disabling.

A March 2013 MRI of the right knee showed a degenerative signal in the lateral meniscus and fraying of the free edge of the medial meniscus.  In July 2013, the Veteran underwent a right knee arthroplasty with partial medial and lateral meniscectomy, as well as chondroplasty of two compartments, based on diagnoses of medial and lateral meniscal tears and chondromalacia.  

In support of his right knee claim, the Veteran submitted a June 2016 Expert Independent Medical Review.  The physician extensively discussed the Veteran's in-service right knee treatment.  The Veteran described to the physician that he initially injured his right knee jumping out of a truck in Vietnam in 1963 and that he subsequently injured the knee when his gunny sergeant ran and knocked down the Veteran when he was attempting to pick up a potentially booby trapped hand grenade.  The Veteran lived with ongoing knee pain and swelling until he got to Japan in 1965.  The Veteran also had problems with the knee hyperextending and collapsing on him.  After service, the Veteran worked in a supervisory position in a Marine dealership, but had to give up the job due to right knee and back problems.  He went to physical therapy and was taught quadriceps strengthening exercises.  Thereafter and until his 2013 surgery, the Veteran's main symptoms were intermittent locking and occasional swelling and pain.  The Veteran also had to remain hypervigilant to prevent hyperextension of the knee.  On one occasion in 1987 his knee locked and he could not "unlock" it and sought medical treatment, but otherwise he was able to unlock the knee himself.  The physician concluded that there was ample documentation of the initial onset of the Veteran's right knee complaints in February 1965, as evidenced by the subsequent in-service evaluations that demonstrated a chronic, consistent problem with the right knee.  As early as November 1965 the Veteran had noted atrophy of the right thigh, which was common in individuals with chronic knee pathology.  In May 1966, the working theory was internal derangement of the right knee (i.e. damage to one of the structures of the knee joint, such as the meniscus).  The July 1966 arthrogram revealed fraying of the inner margin of the medial meniscus, although the private physician found the results problematic because an arthrogram was an extremely inaccurate test and was not sophisticated enough to rule out cruciate ligament injuries or many meniscus injuries.  The Veteran did not have an MRI of the right knee until 2013, but did experience ongoing swelling and locking, with little pain.  The mid-meniscal tear documented in 2013 was not the type due to aging / degenerative changes, but were due to trauma.  As such, the physician concluded that the locking the Veteran experienced in his right knee from 1963 was due to this tear.  The private physician criticized the November 2011 VA examiner for failing to obtain an MRI at that time and noted that bucket handle tears of the meniscus, such as experienced by the Veteran, were typically free from symptoms except when the knee locked.  In addition, the Veteran engaged in sedentary work after service and did not participate in any sports activities where he could have sustained such a knee injury.  As such, the private physician concluded that the Veteran's current right knee pathology / symptoms were entirely due to the injury in 1963 in Vietnam.  

Thus, the Veteran had diagnosed right medial and lateral meniscus tears with resulting right knee arthroplasty with partial medial and lateral meniscectomy and chondroplasty during the appellate time period.  The crucial question, therefore, is whether these meniscal injuries and chondromalacia were incurred in or are otherwise the result of his active service.  The Board concludes that they were.

In that regard, the Board finds the June 2016 private orthopedist's opinion of significant probative weight.  The physician discussed the Veteran's in-service and post-service complaints in detail and provided an extensive rationale for the conclusion that the meniscal tears occurred in 1963 as a result of jumping from the truck.  The Board acknowledges the November 2011 VA examination report, but given that no conclusive opinion could be reached the Board finds it of limited probative value.  The Board is somewhat concerned that the June 2016 opinion included rationale directly addressing the meniscal injuries, but failed to fully discuss the basis for the diagnosed chondromalacia despite concluding that all current residuals were due to the 1963 in-service accident.  Given the extensive rationale discussed above as to the overall knee symptomatology, however, the Board will afford the Veteran the benefit of the doubt regarding in-service incurrence of the chondromalacia.  As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's right knee arthroplasty with partial medial and lateral meniscectomy and chondroplasty were the result of an in-service injury and, therefore, entitlement to service connection is warranted.  

The Board finds that the foregoing represents a complete grant of benefits as to the Veteran's right knee claim.  The Board recognizes that the November 2011 VA examiner diagnosed chronic right knee strain, but the Board finds the explanation of the July 2016 private opinion persuasive that this diagnosis was erroneous and that the right knee symptomatology are better explained by the meniscal tears subsequently diagnosed in 2013.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the current level of disability is of primary concern in a claim for an increased rating; and the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the present case, symptoms of the Veteran's service-connected hypertension disability have remained relatively constant throughout the appellate period.  Thus, staged ratings are not necessary.

The Veteran currently is rated as noncompensable for hypertension under DC 7101.  38 C.F.R. § 4.104, DC 7101 (2016).  He contends that the current noncompensable rating does not accurately reflect the severity of his condition.  Specifically, the Veteran contends that he has regular diastolic blood pressure readings of more than 100 mmHg and that he is on continuous medication for his hypertension.

Under DC 7101, a 10 percent disability rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.  See 38 C.F.R. § 4.104, DC 7101.

The criteria outlined above are accompanied by various explanatory notes.  Explanatory Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Explanatory Note (2) advises raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Explanatory Note (3) directs raters to rate hypertension separately from hypertensive heart disease and other types of heart disease.

In view of the laws and regulations and the evidence, the Veteran is not entitled to a compensable rating for hypertension.  In that regard, the evidence shows that the Veteran has required medications taken continuously and daily to control his hypertension.  Nonetheless, the most probative evidence of record does not show that his hypertension is (or has historically been) predominantly manifested by diastolic pressure that is 100 mmHg or more, or, systolic pressure that is predominantly 160 mmHg or more.

The Veteran had multiple examples of elevated blood pressure during service, including multiple readings on the same day: 162/90 (July 21, 1967), 138/90 (July 28, 1967), 138/90 (August 30, 1967), 156/90 (October 12, 1967), 138/80 (October 13, 1967), 150/110 (September 7, 1969), 132/98 and 140/90 (September 24, 1969), 170/110 (September 29, 1969), 170/110 and 150/95 (October 2, 1969), 138/88 (November 19, 1969), and 130/80 (December 22, 1969).  On this basis, the Veteran was diagnosed with hypertension during service.  That said, at the time of his December 1969 Report of Medical Examination prior to separation from service, the Veteran's blood pressure was only 120/82.

After service, during an April 1972 VA examination the Veteran had blood pressure readings of 120/82, 122/84, 122/85, and 122/82.  Prior to the appellate time period, the Veteran had evidence of elevated blood pressure, including 110/84 in March 2001, 120/86 in August 2001, and 162/101 in September 2003.  

The Veteran was afforded a VA examination for his hypertension in November 2010.  The Veteran was noted to be taking Hydrochlorothiazide and Lisinopril daily for his blood pressure and the examiner indicated that continuous medication was required for the control of his hypertension.  The Veteran reported strokes in 1972 and 1992 due to his hypertension.  He also claimed headaches due to the hypertension.  On examination, the Veteran's blood pressure was 125/85, 127/96, and 116/84.  

The private and VA treatment records document continuous medication management for his hypertension.  

In December 2010, the Veteran's blood pressure was 130/95; in May 2011 it was 142/97; in August 2011 it was 135/84; and in December 2011 it was 146/106 on initial testing and 138/86 on later testing the same day.  A January 2012 VA treatment record indicated that the Veteran's hypertension was only partially controlled on medication.  In June 2012, the Veteran's blood pressure was 147/102 and 136/88; in February 2013 it was 162/112 on initial testing and later that same day was 126/88; in August 2013 it was 148/99; in January 2015 it was 137/86; in March 2015 it was 122/66; and in July 2015 it was 143/87.

Based on the evidence of record, the Board concludes that a compensable rating for hypertension is not warranted for any period on appeal.  As discussed above, the service treatment records and early VA treatment records do not establish a history of diastolic readings of predominantly 100 mmHg or more and the treatment and examination records during the appellate time period do not establish a current predominance of diastolic readings of or greater than 100 mmHg or 160 mmHg for the systolic reading.  The Board acknowledges that the Veteran has had multiple diastolic readings greater than 100 mmHg, both prior to and during the appellate time period; however, the Board does not find that these readings do not demonstrate diastolic readings of predominantly 100 mmHg or more.  During service, the Veteran had approximately three diastolic readings of 100 mmHg or more and many, many more that were less than 100 mmHg.  After service, the 1972 VA examination showed no evidence of hypertension (with diastolic readings in the 80s) and was the basis for decreasing the Veteran's rating from 10 percent to noncompensable.  Prior to the appellate time period, the majority of the diastolic blood pressure readings noted were less than 100 mmHg.  During the November 2010 VA examination none of the diastolic readings rose to a compensable level and the treatment records document that less than half the noted diastolic readings were 100 mmHg or greater.  The records show that the Veteran sometimes has diastolic readings greater than 100 mmHg, but more often does not.  As such, the Board finds that the Veteran does not have current or historical diastolic readings of 100 mmHg or more and the record similarly shows that systolic readings have not been predominantly 160 mmHg or more.  As such, a compensable rating is not warranted.

In support of the above conclusion, the United States Court of Veterans Appeals (Court) recently held in McCarroll v. McDonald, 28 Vet. App. 267, 272-73 (2016) that for a compensable rating DC 7101 clearly required evidence both of continuous medication for control and a history of diastolic pressure predominantly 100 mmHg or more.  As discussed, although the Veteran does require continuous medication for the hypertension he does not have a history of diastolic pressure predominantly 100 mmHg or more.  

The Board has considered the Veteran's representations that he regularly has diastolic blood pressure readings greater than 100 mmHg; however, the objective evidence of record fails to support that contention and, indeed, contradicts his assertions. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting a compensable rating for the Veteran's hypertension disability.  The most probative evidence of record is that the Veteran's hypertension has resulted in diastolic pressure (both historically and during the appellate time period) of predominantly less than 100 mmHg and systolic readings of predominantly less than 160 mmHg.  Accordingly, a compensable disability rating for hypertension is not warranted in this case.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran is on constant medication, but the most probative evidence of record does not establish predominantly current or historical diastolic reading of 100 mmHG or more or current predominantly systolic readings of 160 mmHG or more.  Such a scenario does not warrant a compensable rating under DC 7101 and the Veteran has not addressed additional symptomatology that would warrant extraschedular consideration for the hypertension rating.  Thus, the schedular rating under DC 7101 is adequate to fully compensate the Veteran for the disability on appeal. 

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities.  The Veteran, however, has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Veteran has submitted evidence of a medical disability and unemployability due to a combination of service-connected and nonservice-connected disabilities.  See, e.g., January 11, 2012, VA treatment record and June 3, 2016, orthopedic medical opinion from Dr. D.B.M.  As the records have not attributed the unemployability to service-connected disabilities alone, the Board concludes that the above records do not raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to service connection for right knee arthroplasty with partial medial and lateral meniscectomy and chondroplasty is granted.

Entitlement to a compensable rating for hypertension is denied.


REMAND

The Veteran also contends that his service-connected psychiatric disorder is more severe than the current 10 percent rating and that an increased rating is warranted.

The Veteran was afforded a VA examination in November 2010.  The Veteran reported no ongoing mental health treatment, but the prescription of Xanax by his primary care provider.  He reported a depressed mood once per week that was mild in nature and lasted "as long as I let it."  The Veteran had a great marriage of 32 years to his third wife.  He had four children from all his marriages and three grandchildren and had a close attachment to the children and grandchildren.  He had a "couple dozen close friends" and enjoyed spending time with his family, working on antique cars, traveling when possible, attending Marine Corps reunions, cooking, reading, browsing the internet, walking, and yard work.  He denied a history of suicide attempts or violence / assaultiveness.  The Veteran was clean and neatly groomed, with unremarkable and coherent speech, full affect, intact attention, and a friendly and attentive attitude.  He was fully oriented, with unremarkable thought processes and content.  He denied delusions and hallucinations and had good judgment.  There were sleep problems, with 5 to 6 hours of interrupted sleep per night.  There was no evidence of inappropriate behavior or obsessive / ritualistic behavior.  He denied suicidal or homicidal thoughts.  Impulse control was fair, with no episodes of violence.  The examiner indicated that the Veteran was unable to maintain minimum personal hygiene, but this appears to have been a transcription error given that the Veteran was clean and appropriately dressed at the time of examination and there were no problems with activities of daily living, which would include grooming.  Memory was normal.  The Veteran reported intrusive memories most recently "a couple weeks ago" and the examiner described the problems as chronic and mild.  Nightmares were at least weekly.  There were no flashbacks.  There was mild avoidance behavior and some memory gaps of the trauma.  There was mild irritability / anger, hypervigilance, and increased startle response.  The examiner diagnosed anxiety disorder not otherwise specified and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner remarked that the depression was the same as the Veteran's service-connected anxiety.

A January 2012 VA treatment record discussed ongoing treatment for nightmares, flashbacks, mood swings with spontaneous crying, anxiety, and depression, with ongoing medication management.  His symptoms were aggravated by current news events and external stress.

The Veteran's April 2013 substantive appeal indicated that his psychiatric problems had worsened with increased medication to attempt to control the symptoms.

An August 2014 VA treatment record included the Veteran's reports of bad anxiety, depression, daily flashbacks, nightmares, avoidance of stimuli, low energy, lack of motivation, concentration problems, and nervousness.  The Veteran denied suicidal ideation, mania, delusions, or hallucinations, but socializing was compromised due to the symptoms.  Although the treatment provider did discuss the findings on examination, specific examples and discussion of socialization problems were not provided.  A GAF score of 50 was assigned.

In November 2014, the Veteran reported an exacerbation of his symptoms since the time of the last treatment in October.  Multiple 2015 VA treatment records, by contrast, discussed improving symptoms.  In March 2015, for example, the Veteran reported that his symptoms had gotten to the point that they did not bother him at 


present.  In October 2015, he reported intermittent, infrequent flare-ups of psychiatric symptoms, but generally the symptoms were controlled.  

A May 2016 evaluation from a private psychologist also is of record.  The examination report noted ongoing symptoms of nightmares, flashbacks, mood swings with spontaneous crying, sleeplessness, and hypervigilance, as previously reported by the Veteran.  In addition, there were more recent problems with reliving the traumatic events and emotional tension.  The report concluded that the Veteran had "very severe limitations of social and occupational functioning from 2010 forward."  The psychologist believed that the November 2010 examination report was inaccurate due to the Veteran underreporting his symptoms and the examiner finding some symptoms mild when they could have been rated more highly.  The psychologist provided a discussion of a contemporaneous interview of the Veteran, but did not fully explain the conclusion that there were "very severe limitations of social and occupational functioning from 2010 forward." The Board finds this conclusion problematic and inconsistent with much of the information discussed in the report.  In that regard, the psychologist discussed numerous records after 2010 where the Veteran described his psychiatric symptoms as controlled and manageable, but failed to explain why the Veteran had "very severe limitations" despite his reports of managed psychiatric symptoms.  As such, the Board finds the May 2016 private psychologist's opinion insufficient for an accurate assessment and rating of the Veteran's disability.

Thus, there is evidence of worsening (and potentially improving) psychiatric symptoms since the last VA examination in November 2010.  As the foregoing records fail to adequately detail or discuss the effects of the psychiatric symptoms on the Veteran's occupational and social functioning, the Board concludes that another VA examination is necessary to determine the current severity of the Veteran's service-connected psychiatric disability.  In addition, the Board notes that some degree of the Veteran's symptoms have been attributed to nonservice-connected psychiatric disorders.  To the extent that the symptoms attributable to each disability can be distinguished, the examiner should detail those distinctions.


Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from all applicable facilities from April 2013 to the present.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected anxiety reaction.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  To the extent that symptoms associated with service-connected and nonservice-connected psychiatric disorders can be attributed to one disability or another, it should be noted in the report.

3.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


